DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
3.	Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12, respectively, of U.S. Patent No. 10,939,277. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the continuation are a broader version than the ones in patent, In re Van Ornum~ 686 F.2d 937~ 214 USPQ 761 (CCPA 1982), broad claims in continuation application are rejected as obvious double patenting over previously patented narrow claims. In this case, the claims of application no. 17/162,209 are broader than the patented claims of U.S. Patent No. 10,939,277 given that the claims in the application use the broad term of “first network function” that perform the steps of “retrieving”, “receiving”, “determining”, “selecting”, and the U.S. Patent claims specify the network function as a “service discovery visited network function”, however, both claims are directed to the same invention. 
Application No. 17/162,209
U.S. Patent No. 10,939,277
1. A method of supporting consumption of a service by a service consumer, said service 
     a. retrieving, by a first network function implemented by a network node in the home telecommunication network, from a home Network Repository Function (NRF) also residing in said home telecommunication network, a list of available services within the home telecommunication network that said service consumer is allowed to access, wherein both said visited and home telecommunication networks have a Service Based Architecture (SBA) and said service consumer and service producer are second and third network functions in the respective SBA; 
    b. receiving, by said first network function, a service operation message requesting an operation execution within a particular service, produced by said service producer, for said service consumer in said visited telecommunication network; 
    c. determining, by said first network function, that said home telecommunication network is able to provide for said requested particular service produced by said service producer based on said retrieved list of available services; and 
    d. selecting, by said first network function, one or more service instances of said particular service produced by said service producer for executing said operation within said particular service for said service consumer.

    a. retrieving, by a Service Discovery from Visited Network (SDVN) function, from a home Network Repository Function (NRF), a list of available services within the home telecommunication network that said service consumer is allowed to access, wherein said SDVN function and said home NRF both reside in said home telecommunication network, wherein both said visited and home telecommunication networks have a Service Based Architecture (SBA) and said service consumer and service producer are network functions in the respective SBA: 
   b. receiving, by said SDVN function, a service operation message requesting an operation execution within a particular service, produced by said service producer, for said service consumer in said visited telecommunication network; 
 
    c. determining, by said SDVN function, that said home network is able to provide for said requested particular service produced by said service producer based on said retrieved list of available services; and 
   d. selecting, by said SDVN function, one or more service instances of said particular service produced by said service producer for executing said operation within said particular service for said service consumer.

     retrieve equipment configured to retrieve, from a home Network Repository Function (NRF), a list of available services within the home telecommunication network that said service consumer is allowed to access, wherein said network node and said home NRF are both configured to reside in said home telecommunication network, wherein both said visited and home telecommunication networks have a Service Based Architecture (SBA) and said service consumer and service producer are network functions in the respective SBA: 
   receive equipment configured to receive a service operation message requesting an operation execution within a particular service, produced by said service producer, for said service consumer in said visited telecommunication network; 
    determine equipment configured to determine that said home telecommunication network is able to provide for said requested service produced by said service producer based on said retrieved list of available services; and 
    select equipment configured to select one or more service instances of said particular service produced by said service producer for execution of said operation within 20Attorney Ref. 1009-4407 Client Ref. P072505US03 said particular service for said service consumer.

     retrieve equipment configured to retrieve, from a home Network Repository Function (NRF), a list of available services within the home telecommunication network that said service consumer is allowed to access, wherein said network node and said home NRF both reside in said home telecommunication network, wherein both said visited and home telecommunication networks have a Service Based Architecture (SBA) and said service consumer and service producer are network functions in the respective SBA: 
    receive equipment configured to receive a service operation message requesting an operation execution within a particular service, produced by said service producer, for said service consumer in said visited telecommunication network; 
    determine equipment configured to determine that said home network is able to provide for said requested service produced by said service producer based on said retrieved list of available services; and 
    select equipment configured to select one or more service instances of said particular service produced by said service producer for execution of said operation within said particular service for said service consumer.

    a. retrieve, from a home Network Repository Function (NRF), a list of available services within the home telecommunication network that a service consumer is allowed to access, wherein said service consumer resides in a visited telecommunication network and is configured to consume a service produced by a service producer, wherein said service producer is residing in a home telecommunication network, and wherein said first network function and said home NRF both reside in said home telecommunication network, wherein both said visited and home 21Attorney Ref. 1009-4407 Client Ref. P072505US03 telecommunication networks have a Service Based Architecture (SBA) and said service consumer and service producer are second and third network functions in the respective SBA: 
    b. receive a service operation message requesting an operation execution within a particular service, produced by said service producer, for said service consumer in said visited telecommunication network; 
  
   c. determine that said home telecommunication network is able to provide for said requested particular service produced by said service producer based on said retrieved list of available services; and 

    d. select one or more service instances of said particular service produced by said service producer for executing said operation within said particular service for said service consumer.

   a. retrieve, by a Service Discovery from Visited Network (SDVN) function, from a home Network Repository Function (NRF), a list of available services within the home telecommunication network that a service consumer is allowed to access, wherein said service consumer resides in a visited telecommunication network and is configured to consume a service produced by a service producer, wherein said service producer is residing in a home telecommunication network, and wherein said SDVN function and said home NRF both reside in said home telecommunication network, wherein both said visited and home telecommunication networks have a Service Based Architecture (SBA) and said service consumer and service producer are network functions in the respective SBA: 
   b. receive, by said SDVN function, a service operation message requesting an operation execution within a particular service, produced by said service producer, for said service consumer in said visited telecommunication network; 
  c. determine, by said SDVN function, that said home network is able to provide for said requested particular service produced by said service producer based on said retrieved list of available services; and 
d. select, by said SDVN function, one or more service instances of said particular service produced by said service producer for executing said operation within said particular service for said service consumer. 




Claim Interpretation
4.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

5.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
6.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
7.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


8.	Claims 7 and 9-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 7 and 9-11 includes limitations “retrieve equipment”, “receive equipment”, “determine equipment”, “select equipment” and “register equipment” that invokes 35 U.S.C. 112(f). However, the written description fails to disclose the corresponding structure, material, or acts of the claimed function. The specification merely recites the function and does not identify any specific structure that perform the functions.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISOL FIGUEROA whose telephone number is (571)272-7840. The examiner can normally be reached Mon-Thurs 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARISOL FIGUEROA/
Primary Examiner
Art Unit 2643